       Case 1:19-cv-00533-JGK-DCF Document 84 Filed 10/18/19 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 RALPH M. WATSON,                                                    :
                                                                     :
                                           Plaintiff,                :   Civil Action No.: 19 Civ. 0533 (JGK)
                                                                     :
          -against-                                                  :
                                                                     :   NOTICE OF MOTION TO
 NY DOE 1, et al.,                                                   :   DISMISS
                                                                     :
                                          Defendant.                 :
                                                                     :
 --------------------------------------------------------------------X

        PLEASE TAKE NOTICE that, upon this Notice of Motion, and the accompanying

memorandum of law, dated October 18, 2019, defendant NY Doe 3 will move this Court, before

the Honorable John G. Koeltl, at the United States Courthouse, 500 Pearl Street, New York, New

York, in Courtroom 14A, at a date and time to be determined by the Court, for an order

dismissing plaintiff’s amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

Dated: New York, New York
       October 18, 2019

                                                 FRANKFURT KURNIT KLEIN & SELZ, P.C.

                                                 By:_/s/ Tyler Maulsby____________________
                                                          Maura J. Wogan
                                                          Tyler Maulsby
                                                          Nicole Bergstrom
                                                28 Liberty Street, 35th Floor
                                                New York, New York 10005
                                                Tel. No.: (212) 980-0120
                                                             -and-
                                               CRUSER, MITCHELL, NOVITZ, SANCHEZ,
                                                 GASTON & ZIMET, LLP
                                               Rondiene Novitz
                                               341 Conklin Street
                                               Farmingdale, NY 11735
                                               Tel. No.: (516) 586-8513

                                              Attorneys for Defendant NY Doe 3
